Exhibit THIS AGREEMENT AND PLAN OF SHARE EXCHANGE (hereinafter referred to as the “Agreement”), is entered into as of this day of January, 2010, by and among, MED CONTROL, INC., a Nevada corporation (“MCI”), AMBICOM ACQUISITION CORP., a Nevada corporation (“AmbiCom”) and each of the equityholders of AmbiCom (the “AmbiCom Holders”). (MCI, AmbiCom, and the AmbiCom Holders are sometimes hereinafter collectively referred to as the “Parties” and individually as a “Party”). W I T N E S S E T H WHEREAS, MCI is a publicly-owned Nevada corporation with 6,190,500 shares of common stock, par value $0.001 per share, issued and outstanding (the “MCI Common Stock”) and is quoted on the Over the Counter Bulletin Board (the “OTCBB”) under the symbol “MCNC”. WHEREAS, AmbiCom is a Nevada corporation, all of the outstanding equity of which (the “AmbiCom Shares”), is owned as of the date hereof by all the AmbiCom Holders WHEREAS, MCI shall acquire all of the AmbiCom Shares from the AmbiCom Holders solely in exchange for an aggregate of 20,000,000 newly issued shares of MCI Common Stock (the “Common Exchange Shares”), 7,050,000 shares of a newly-created class of MCI’s Series A
